MEMORANDUM ***
Rendich appeals the district court’s grant of summary judgment in favor of United Parcel Service (UPS) and the Teamsters Union in Rendich’s action brought under section 301 of the Labor Management Relations Act, 29 U.S.C. § 185. Rendich relies upon article 28 of the collective bargaining agreement, which states that all terminations must be in writing and served upon the former employee by certified mail within ten days, or the termination is void. UPS and the union rely upon a fifteen-year history of oral terminations.
We have consistently held that union collective bargaining agreements can be orally modified. See NLRB v. Universal Servs., Inc., 467 F.2d 579, 585 (9th Cir.1972). Universal Services recognized that the grievance procedure in a collective bargaining agreement is continuously evolving and not a fixed relationship bound by formalities. Id. at 586.
Here, the union and the employer orally agreed to eliminate written notices when oral notification would suffice. The practical interpretation of the contract by the parties themselves is of “dispositive importance in determining their intent.” Id. at 585. Rendich was not entitled to written notice of his termination.
Additionally, Rendich claimed that the union was required to arbitrate his grievance. However, in order to prevail, he would have to show that the union’s decision not to arbitrate was discriminatory or in bad faith. Burkevich v. Air Line Pilots Ass’n, Int’l., 894 F.2d 346, 349 (9th Cir.1990). The union clearly considered Rendich’s argument and, looking to the accepted practice of oral notification, determined that it did not have merit.
AFFIRMED

 jjjjg disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.